Citation Nr: 1713212	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-42 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a right leg disability.  

3.  Entitlement to service connection for a right foot disability.  

4.  Entitlement to service connection for a low back condition.  

5.  Entitlement to service connection for a skin rash of the hands and face.  

6.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

7.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, right upper extremity.  

8.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, left upper extremity.  

9.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity.  

10.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to September 1969.  

These matters come to the Board of Veterans' Appeals (Board) from April 2009, January 2010, and April 2010 decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland; Augusta, Maine; and Cleveland, Ohio, respectively.  

The Veteran previously requested a hearing before the Board in Washington, DC; however, he subsequently withdrew his request in February 2017.  38 C.F.R. § 20.702(e) (2016).  




FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Veteran and his representative submitted statements indicating his desire to withdraw all issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In February 2017, the Veteran and his representative each submitted statements indicating the Veteran's desire to withdraw all issues on appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal and it is dismissed.




ORDER

The Veteran's appeal is dismissed.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


